DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received on 9/26/2022. Claims 1-39 are currently pending and have been examined.  Claims 1,6, 9, 13, 15, 20, 22, 26, 27, 29, 32, 39 have  been amended. 
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The review of the claims shows that claims 1-8, 10-12, 14-21, 23-25, 27-30, 32-37, and 39 do not have full support of the parent application. The Examiner’s review of the parent specification concluded that the specification does not recite “estimating a payment score” in claims 1 and 15, where the “payment module is coupled to the tracking module” in claims 27, 32 and 39 as the Figure 5 which is cited as describing the revenue and tracking modules does not show the payment or tracking modules being coupled, as recited in the instant claims 1-8, 10-12, 14-21, 23-25, 27-30, 32-37, and 39 and specification of 14/065841. Therefore the Examiner has given the priority date of the CIP, 10/29/2013, as set forth in section 211.05 of the MPEP to claims 1-8, 10-12, 14-21, 23-25, 27-30, 32-37, and 39. 
The review of the claims shows that claims 9, 13, 22, 26, 31, and 38 are supported by the specification of the parent application of 12/274668 which is 11/20/2007 (from provisional application 60/989,183), but as they depend from independent claims that are not supported by the parent the claims as a whole will be treated using the priority of the CIP 10/29/2013 (see MPEP 211.05).  
Claim 1-39 will be given the priority date of 10/29/2013 for these reasons. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/274668, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the estimated payment or payment score.”  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 are also rejected as the depend on claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-14 are a method and claims 15-39 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite a method of paying a content provider who supplies online content […]: registering users by obtaining a user's profile data and storing said user profile data […];  obtaining content in digital form uploaded […] from said registered user as a content provider for the uploaded content; initially estimating monetization of said uploaded content based upon a first and a second payment parameter wherein:  (a) said first payment parameter based upon content provider centric actions or characteristics including uploading frequency over a predetermined time, uploading velocity and uploading acceleration of content,  external acts of uploading said content on third party sites, and content upload event metrics including geographic data, past financial data, and content provider fame data;  (b) said second payment parameter based upon content centric actions or characteristics which includes the content centric factors involve image quality and format, content type, content quantity, and content source comparison; upon request displaying the estimated payment or payment score to said content provider;  […]; monitoring views and acclamations for said uploaded content;  after publishing […], monitoring content performance centric characteristics and viewer centric actions or characteristics and generating a third payment parameter and a fourth payment parameter wherein: (i) said third payment parameter based upon said content performance centric characteristics including the CPI number of views, the number of comments, likes, dislikes and acclamations; (ii) said fourth payment parameter based upon viewer centric actions or characteristics including identity of one or more viewers, viewer fame, viewer profile group, and viewer followers;  allocating to said content provider, portions of revenue source fees based upon said first, second, third and fourth payment parameters;  and paying said content provider for said uploaded content based upon the allocation of said revenue source fees. (claims 1 and 15)
[…] registering users by obtaining a user's profile data and storing the same […] said content being associated with said registered user who is a content provider for said uploaded content; […] monitoring views and acclamations for said uploaded content published […] module initially accounting for revenue source fees from the group of revenue sources including advertising fees, sponsored ad fees, user fees and referral fees; means for initially determining an allocation prior to the uploader delivering content to the site, for said content provider, from said revenue source fees based upon payment parameters from the group of payment parameters including first and second, but not third and fourth payment parameters, wherein (a) said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time, velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites and content upload event metrics including geographic data, past financial data, and content provider fame data; (b) said second payment parameter is based upon content centric actions or characteristics which includes the content centric factors involve image quality and format, content type, content quantity, and content source comparison; (c) said third payment parameter is based upon content performance centric characteristics including the CPI number of views, the number of comments, likes, dislikes and acclamations; (d) said fourth payment parameter is based upon viewer centric actions or characteristics including identity of one or more viewers, viewer fame, viewer profile group, and viewer followers; and means for displaying, prior […] delivering content to the site and upon request, an estimated payment or payment score to said content provider; […] paying said content provider for said uploaded content based upon the allocation of said revenue source fees and the first, second, third and fourth payment parameters, said payment module coupled to said tracking module, said revenue tracking module and said means for initially determining allocation of said revenue source fees, said payment module effecting the transfer of money for said uploaded content to said content provider. (claims 27, 32, and 39)
The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The limitations are specifically reciting advertising and sales activities by claiming the payment allocation for content based on performance.
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements online content to a web-based server coupled to the internet, said web-based server being operatively coupled to a payment processor computer and memory data storage, the method comprising: in said memory; uploaded to said web-based server  said web-based server publishing said uploaded content on the internet on a site;  publishing said uploaded content on said site, A payment processing system, having a payment processor and a memory data storage, for paying a content provider who supplies online content to a web-based server, said payment processing system and said web-based server coupled to the internet, said web-based server being operatively coupled to a said payment processor and memory, the payment processing system comprising: a compiler for; in said memory; an uploader for delivering content in digital form to said web-based server on a site,; a tracking module; on said web-based server; a revenue tracking module; prior to the uploader delivering; and a payment module.  The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f).
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application as they do not impose meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible.
 Dependent claims:
Claim 2 and 16 recite the first through fourth payment parameters are respectively determined in conjunction with a corresponding temporal period or event. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 3 and 17 recite the corresponding temporal period or event is based upon one or more of a pre-content upload event, a content upload event, and a predetermined time period after the content upload event. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 4 and 18 recite wherein said first, second, third and fourth payment parameters are respectively determined in conjunction with a corresponding temporal period or event, said first payment parameter determined when uploaded content is published; said second payment parameter determined either before or when the uploaded content is published; said third payment parameter determined after the uploaded content is published and for predetermined time periods after publication; and said fourth payment parameter determined after the uploaded content is published and for predetermined time periods after publication. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 5, 19, 28, 34 recite the first payment parameter is based on one or more of geographic location data associated with said content provider or said uploaded content; one or more financial metrics based upon said uploaded content or other uploaded content provided by said content provider to said web- based server; one or more fame metrics for said content provider; and one or more content provider action metrics accounting for actions in connection with said web-based server. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 6, 20, 29, 35 recites the second payment parameter is determined before or when the uploaded content is published based upon one or more of: a quality and a quantity of said uploaded content; an acclaim metric for said uploaded content; a topic and content relevancy metric for said uploaded content; a temporal relevancy metric for said uploaded content; and, a geographic relevancy metric for said uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 7, 36 recites the third payment parameter is determined after the uploaded content is published and is based upon performance of said uploaded content over predetermined time periods, and wherein the performance metrics account for internet views of the uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 8, 21, 30 recites the fourth payment parameter is determined after the uploaded content is published and is based upon one or more of: one or more viewer identity metrics for viewers of the uploaded content; one or more temporal viewer metrics on the uploaded content; and, return viewer metrics for the uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 9, 13, 22, 26, 31, 37, 38 recites the monitoring of views and acclamations for said uploaded content includes one or more monitoring of:
posted comments by others; approval and disapproval indicia; links to the uploaded content; links from the uploaded content; and social network postings and processing. The claim merely recites additional data parameters for determining the user actions and does not add significantly more to integrate the judicial exception into a practical application.
Claim 10, 12, 23, 25 recites the paying said content provider said allocation of said revenue fees includes effecting the payment of money to said content provider through a banking system. The claim merely recites generic computer elements and well-known additional elements of the implementation of a transaction to a banking system.
 Claim 11 and 24 recites the said first, second, third and fourth payment parameters are respectively determined in conjunction with a corresponding temporal period or event; said first payment parameter is determined based upon: content uploading metrics, content provider acts, geographic location data associated with said content provider, geographic location data associated with said uploaded content, financial metrics associated with said uploaded content, financial metrics associated with other uploaded content provided by said content provider to said web-based server, fame metrics for said content provider, and content provider action metrics accounting for actions in connection with said web-based server; said second payment parameter is determined based upon: a quality of said uploaded content, a quantity of said uploaded content, acclaim metrics for said uploaded content, topic and content relevancy metrics for said uploaded content, temporal relevancy metrics for said uploaded content, and, geographic relevancy metrics for said uploaded content; said third payment parameter is determined based upon performance metrics accounting for internet views of said uploaded content over predetermined time periods; and, said fourth payment parameter is determined based upon: viewer identity metrics for viewers of the uploaded content, temporal viewer metrics on the uploaded content, and, return viewer metrics for the uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 14 and 33 recites wherein said third payment parameter accounting for internet views of the uploaded content includes views and acclamations for said uploaded content and one or more of: posted comments by viewers; approval and disapproval indicia by viewers; links to the uploaded content by viewers; links from the uploaded content by viewers; and social network postings by viewers and processing by social network systems. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
The dependent claims merely recite additional data that is used in determining the payments for content based on performance. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter over the prior art. 
In view of the claim amendments, the search was updated and no prior art alone or in combination was found to teach the claims as amended. The closest prior art was found to be Merriman (US Pub. No. 2006/0089880) which discloses in paragraphs 0011-18 the steps of estimating the performances of a particular advertisement using a predictive model, delivering the advertisement, and then monitoring in a feedback loop how the viewers responding to the advertisement. The next closest prior art is Tran (US Pub. No. 2008/0275763) which discloses the monetization of user created content which includes analyzing the videos quality and originality. Last prior art of note is Banadaki (U.S. Pat. No. 10402861) which discloses the selection and payment for advertisements based on a weighted formula. However, theses closest prior arts do not disclose the invention as claimed. Specifically the limitations of “initially estimating monetization of said uploaded content based upon a first and a second payment parameter wherein: (a) said first payment parameter based upon content provider centric actions or characteristics including uploading frequency over a predetermined time, uploading velocity and uploading acceleration of content,  external acts of uploading said content on third party sites, and content upload event metrics including geographic data, past financial data, and content provider fame data;   (b) said second payment parameter based upon content centric actions or characteristics which includes the content centric factors involve image quality and format, content type, content quantity, and content source comparison; upon request displaying the estimated payment or payment score to said content provider” in the context of the claimed invention are found to be allowable over the prior art. 
The same reasons apply to claims 2-39. 
Response to Arguments
The rejection under 35 USC 103 has been withdrawn as set forth above. 
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to the “Request to Defer Subject Matter Eligibility”, the program referenced has expired and the application is not eligible to be considered for the program. Further the participation is by invitation only. Per the external USPTO website: “Participation in this program is by invitation only. You may receive an invitation to participate if your application meets the criteria specified in the Federal Register notice announcing the program. These criteria include requirements that: the application is an original nonprovisional utility application or national stage of an international application; the application does not claim the benefit of the earlier filing date of any prior nonprovisional application; the application has not been advanced out of turn (accorded special status); and the first office action on the merits makes both SME and non-SME rejections. Invitations will be mailed during the period beginning on February 1, 2022, and ending on July 30, 2022. The invitation will be included as a form paragraph in the first office action on the merits, and will inform you how to accept or decline the invitation. The rejection under 35 USC 101 has been maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/15/2022